DECISION
The application of the above-named defendant for a review of the sentence of seven and one-half years for First Degree Burglary with 11 days jail time credit imposed on August 8, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence was not proper, reasonable, and sufficiently lenient, the crimes, the individual, and the sentencing goals kept in mind, particularly when it is considered that the defendant has a record of at least two prior felony convictions, which, if used, could have resulted in imprisonment for life or years without limit. It is to be further noted that- defendant violated parole on one of his former convictions, and that his partner, William MeGivem Byrne, in the present crime, with a similar record, received the same sentence. While it may be true that defendant is in need of psychiatric treatment, the Court believes this is not a matter it may properly consider at this time.
We thank Professor David J. Patterson, Acting Director of the Montana Defender Project, for his assistance to the defendant and to the Court. ■
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman- Paul G. Hatfield, Emmet Glore.